Citation Nr: 1445413	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony at a personal hearing before the undersigned in April 2011.  A transcript is of record.  The Board remanded the claim in October 2011 for additional development.  

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in October 2011 in order to obtain an adequate opinion regarding the etiology of any low back disorder found on examination.  The Board noted that it was unclear whether the examiner who conducted a January 2009 VA examination realized that a back injury sustained by the Veteran in October 1972 occurred after his separation examination, which was conducted in August 1972.  The Board also noted that the VA examiner did not appear to have considered the Veteran's report of continuing back problems ever since his separation from service.

A VA examination was conducted in November 2011.  It was the examiner's opinion that the claimed condition (diagnosed as lumbar spondylosis) was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In the rationale section, the November 2011 VA examiner noted the Veteran was diagnosed and treated successfully for a back sprain in service and returned to full duty.  The examiner also noted that an exit examination did not document a back complaint and that there was no evidence to prove existence or chronicity of back problems for over 30 years post discharge.  The examiner went on to say that the Veteran's statement that he treated himself without seeking medical attention was insufficient evidence.  

This opinion is inadequate for the same reasons the January 2009 VA examiner's opinion was.  As did the January 2009 VA examiner, the November 2011 VA examiner also does not appear to have considered the October 1972 back injury sustained by the Veteran, which was after his August 1972 separation examination.  The November 2011 VA examiner also specifically discounted the Veteran's report of continuing back problems ever since his separation from service, in direct contradiction of the Board's remand instructions.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, an adequate opinion as to the etiology of any low back disorder found on examination must be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in conjunction with the claim for service connection for a low back disorder.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  A thorough history should be obtained from the Veteran. 

The examiner should identify all current disorders of the low back. 

Based on examination findings and a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current low back disorder is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner must consider:

a.  The in-service treatment rendered for low back strain after the Veteran slipped and fell on ice, first in March 1972 and second in October 1972 (after the August 1972 separation examination); 

b.  The service treatment records that show that approximately 10 days after the October 1972 incident, an examiner noted that the Veteran felt improved; however, the examiner noted that straight leg raise testing was still mildly positive on the left, and deep tendon reflexes were still not "elicitable;" and

c.  The Veteran's competent report of continuing back problems ever since his separation from service.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



